                             Case 6:19-cv-00065-ADA-JCM Document 1-2 Filed 02/12/19 Page 1 of 1
JS 44 (Rev. 06/ 17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor s upplement the filing a nd service of pleadings or other papers as required by law, except as
prov ided by loca l rules of court. This form , app roved by the Judicial Conference of the U nited States in September 1974, is reqw red for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

L   (a)      PLAINTIFFS                                                                                         DEFENDANTS
Cdnrn Sancflez           ~amtrez     and Alberto Sanchez Gonzalez                                             Prentiss· Jovan Ctstenbee and Cooley Transport, Inc.


    (b)      Co unty of Residence of First Listed Plaintiff          -"M"-e=.:xc::iccc::
                                                                                    :: o________                County of Resi d ence of First Listed Defendant                    Lee County, MS
                                  (EXCEPT IN U.S. PLAIN TIFF CASES)                                                                              (IN U.S. PLAIN TIFF CASES ONLY)
                                                                                                                NOTE :      IN LA ND CONDEM NATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (C) Attorneys (Firm Name, Address, and Telephone Number)                                                       Attorneys (If Known)
Dana Kirk Kirk Law Firm , 440 Louisiana St. , Suite 2400 Houston, TX                                          Patri ck Madden and Sean Fleming , Macdonald Devin , PC, 1201 Elm
77002 and Mac Phelps Daspit Law Firm 440 Louisiana St., Suite 1400                                            St. , Suite 3800 Dallas, TX 75270
Houston, TX 77002

II. BASIS OF JURISDICTION (Piace an "X" inOneBoxOnly)                                             III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X " in One Box for Plain tiff
                                                                                                            (For Di••ersity Ca.1·e.1· Only)                                           and One Box for Defendant)
0 I        U.S. Government             0 3     Federal Question                                                                            PTF     DEF                                               PTF       DEF
             Plaintiff                           (U.S. Government Not a Party)                        Citizen of This State                0 I     0         I   Incorporated or Principal Place      0 4      0 4
                                                                                                                                                                   of Business In Thi s State

0 2        U.S. Government             ~4      Diversity                                              Citizen of Another State          0 2         0     2      Incorporated and Principal Place            0 5     ~5
              Defendant                          (Indicate Citizenship of Parties in Item Ill)                                                                      of Business In Another State

                                                                                                      Citizen or Subject of a           ~ 3         0     3      Foreign Nation                              0 6     0 6

IV NATURE OF SUIT (Place an                       "X" in One Box O nly)                                                                             ClIC kh ere fior: Nature ot·s u 1t Co
                                                                                                                                                                                       ' de DescnptJ o ns.
              CONTRACT                                          TORTS                                    FORFEITURE/PENALTY                             BANKRUPTCY                             OTHER STATUTES
0   II 0 Insurance                      PERSONA L INJURY                 PERSONAL INJURY              0 625 Drug Related Seizure            0 422 Appeal 28 USC !58                     0 375 False Claims Act
0   120  Mari ne                      0 310 Airplane                   0 365 Personal Injury -                of Property 21 USC 88 1       0 423 Withdrawal                            0 376 Qui Tam (3 1 USC
0   130  Miller Act                   0 3 15 Airp lane Product                Product Liabi li ty     0 690 Other                                       28   usc   !57                          3729(a))
0   140  Negotiable Instrument                Liability                0 367 Health Carel                                                                                               0   400 State Reapportionment
0   !50  Recovery of Overpayment      0 320 Assault, Libel &                  Phannaceutical                                                      PR• IPERTY RIGHTS                     0   410 Antitrust
         & Enforcement of Judgment            Slander                         Persona l Injury                                              0 820 Copyrights                            0   430 Banks and Banking
0   !51 Medicare Act                  0 330 Federal Employers'                Product Liabili ty                                            0 830 Patent                                0   450 Commerce
0   !52 Recovery of Defaulted                 Liability                0 368 Asbestos Personal                                              0 835 Patent - Abbreviated                  0   460 Deponation
         Student Loans                0 340 Mari ne                           Injury Product                                                            New Drug Application            0   470 Racketeer Influenced and
         (Excludes Veterans)          0 345 Marine Product                    Liability                                                     0 840 Trademark                                     Corrupt Organizations
0   !5 3 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                            ~ ABOR                      SOCIA . SECtJR ' Y                     0   480 Consumer Credit
         of Veteran's Benefits        ~ 350 Motor Vehi cle             0 370 Other Fraud              0 7 10 Fair Labor Standards           0    86 1 HIA (!395ft)                      0   490 Cable/Sat TV
0   160 Stockholders' Suits           0 355 Motor Vehicle              0 37 1 Truth in Lending                Act                           0    862 Black Lung (923)                   0   850 Securities/Commodities/
0   190 Other Contract                       Product Liabi lity        0 380 Other Personal           0 720 Labor/Management                0    863 DIWC/DJWW (405(g))                          Exchange
0   195 Contract Product Liability    0 360 Other Personal                    Property Damage                 Re lations                    0    864 SSID Title XVI                     0   890 Other Statutory Actions
0   196 Franchi se                           Injury                    0 385 Property Damage          0 740 Railway Labor Act               0    865 RSI (405(g))                       0   891 Agricultural Acts
                                      0 362 Personal Injury -                 Product Liability       0 75 1 Family and Medical                                                         0   893 Environmental Matters
                                             Medical Malpractice                                              Leave Act                                                                 0   895 Freedom oflnformation
         R EAL PROPERTY                   CML RIGHTS                    PRISONER PETITIONS            0 790 Other Labor Litigation                FEDERAL TAX SUITS                              Act
0   2 10 Land Condemnation            0 440 Other Ci vil Rights          Habeas Corpus :              0 791 Employee Retirement             0 870 Taxes (U.S. Plaintiff                 0   896 Arbitration
0   220 Foreclosure                   0 441 Voting                     0 463 Alien Detainee                   Income Security Act                  or Defendant)                        0   899 Admini strati ve Procedure
0   230 Rent Lease & Ejectment        0 442 Employment                 0 510 Motions to Vacate                                              0 87 1 IRS-Third Party                              Act/Review or Appeal of
0   240 Tons to Land                  0 443 Housing!                         Sentence                                                              26 usc 7609                                  Agency Decision
0   245 Ton Product Liability                Accommodations            0 530 General                                                                                                    0   950 Constitutionality of
0   290 All Other Real Property       0 445 A mer. w/Disabi lities-    0 535 Death Penalty                  lMMlGRATION                                                                         State Statutes
                                             Employment                  Other:                       0 462 Naturali zation Application
                                      0 446 Amer. w/Disabilities-      0 540 Mandamus & Other         0 465 Other Immigration
                                             Oth er                    0 550 Civi l Rights                  Acti ons
                                      0 448 Education                  0 555 Prison Condition
                                                                       0 560 Civil Detainee-
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN            (Place an "X " in One Box O nly)
0 I Origin a l               ~2   Removed from              0    3    Remanded from              0 4 Reinstated or         0 5 Transferred from                  0 6 Multidistrict                0      8 Multidistrict
           Proceeding             State Court                         Appe llate Court                Reo pened                   A nother District                      Litigation -                      Litigation -
                                                                                                                                  (specify)                              Transfer                          Direct File
                                           Cite the U .S . Civi l Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28
VI. CAUSE OF ACTION l-:':o::~U:<.:"·:::.S:..:::         . 1 33 2
                                          . C:.:.......__,_~::.::'------------------------------­
                                           Brief description of cause:
                                           Automobile Accident
VII. REQUESTED IN                          0     CHECK IF THIS IS A CLASS ACTION                         DEMAND$                                             CHECK YES only if d emanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F .R .Cv P                                  1,000,000 .00                                    JURY D EMAND:                    Jli( Yes       ONo

VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                                                                                                     DOCKET NUMBER
DATE
02/12/2019
FOR OFFICE USE O NLY

    REC EIPT #                    AMOUNT                                      APPLYI NG IFP                                     JUDGE                                    MAG. JUDGE
